DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motta-Cruz et al. (U.S. Patent Application No. 20160172765), hereinafter known as Motta-Cruz.
Regarding claim 55, Motta-Cruz discloses (Figs. 1 and 12) a base station antenna (see Fig. 1), comprising: a reflector having a main reflector surface thereon, which extends between first and second sidewalls (4) thereof; and a tri-choke assembly (39), comprising: a relatively low-band choke (39’’a) adjacent the first sidewall of said reflector (see Fig. 12); a relatively mid-band choke (39”b) within at least a portion of the relatively low-band choke; and a relatively high-band choke (39”c) within at least a portion of the relatively mid- band choke (see Fig. 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 56-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foo (U.S. Patent Application No. 20090021437, made of record in IDS dated 20 April 2021), hereinafter known as Foo, in view of Seon et al. (KR20110120117, made of record in IDS dated 20 April 2021).
	Regarding claim 56, Foo teaches (Figs. 1 and 2A) a base station antenna (100, see Fig. 1), comprising: a reflector (104, 106, 108) having a non-planar main reflector surface thereon (see Fig. 2A), which is defined by a raised and rigidity-enhancing rib extending at least a majority of the length of the reflector (see Fig. 2A), said reflector comprising a first rearwardly projecting sidewall on a first side thereof (see Fig. 2A).
	Foo does not teach further details of the reflector.
Seon teaches (Fig. 6) a base station antenna (see Fig. 6), comprising: a reflector (120) said reflector comprising a first rearwardly projecting sidewall (see Fig. 6) on a first side thereof, and a first choke (143)  that comprises at least a portion of the first rearwardly projecting sidewall and wraps behind the main reflector surface so that a first choke opening is provided between a rear surface of said reflector and a portion of the first choke (see Fig. 6, [0034]).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the choke of Seon in the antenna apparatus of Foo since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Using chokes is known to a skilled artisan to reduce undesirable currents at the designed frequency.
Regarding claim 57, Seon further teaches (Fig. 6) wherein said reflector further comprises a second rearwardly projecting sidewall on a second side thereof (see Fig. 6), and a second choke (see Fig. 6) that comprises at least a portion of the second rearwardly projecting sidewall and wraps behind the main reflector surface so that a second choke opening is provided between the rear surface of said reflector and a portion of the second choke (see Fig. 6).
Therefore, for the reasons stated in response to claim 56, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the choke of Seon in the antenna apparatus of Foo
Regarding claim 58, Seon further teaches (Fig. 6) wherein a width of said reflector is equivalent to a width of the main reflector surface, as measured between the first and second rearwardly projecting sidewalls; and wherein the first and second chokes extend entirely within a space between the first and second rearwardly projecting sidewalls (see Fig. 6).
Therefore, for the reasons stated in response to claim 56, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the reflector of Seon in the antenna apparatus of Foo
Regarding claim 59, Foo as modified teaches the limitations of claim 58, but does not teach further details regarding the width.
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to make the width of the rigidity-enhancing rib in a range from 0.2 to 0.3 times the width of said reflector, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation would be to accommodate the desired number of radiators on the different levels of the radiator without needing unnecessary surface area, thus reducing materials needed.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious independent claim 1 as arranged, specifically “a first choke-within-a-choke assembly that comprises at least a portion of the first rearwardly projecting sidewall and wraps behind the main reflector surface so that a first choke opening is provided between a rear surface of said reflector and a portion of a first choke within the first choke-within-a-choke assembly.” Prior art Motta-Cruz teaches (Fig. 1 and 11) a reflector (3) having a first plurality of radiating elements (see Fig. 1) on a main reflector surface thereof, said reflector comprising a first projecting sidewall on a first side thereof (see Fig. 11), and a first choke-within-a-choke assembly (391) that comprises at least a portion of the first projecting sidewall (see Fig. 11), but does not teach further details regarding the reflector. It would not have been obvious to modify the reflector of Motta-Cruz as it would have unpredictable effects on the performance of the antenna.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896